SUAREZ, J.
The defendant appeals the trial court’s order denying his motion to correct an illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800. The lower court attempted to address the problems with the defendant’s sentence below by entering corrected sentences. However, the State concedes that the defendant’s thirty-five-year sentences with fifteen-year minimum mandatory terms for second-degree felonies exceed the maximum sentences permitted by statute. § 775.084(4)(b)2, Fla. Stat. (1989). We therefore reverse and remand for the trial court to correct the portions of the defendant’s sentence that exceed the statutory maximum.
Reversed and remanded for further proceedings.